507 F.2d 903
75-1 USTC  P 9132
Taylor S. HARDIN and Katherine B. Hardin, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 74-1438.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 4, 1974.Decided Dec. 23, 1974.

Fred R. Tansill, Washington, D.C.  (Paul S. Richter and Bird & Tansill, Washington, D.C. on brief), for appellants.
George G. Wolf, Atty., Tax Div., U.S. Dept. of Justice (Scott P. Crampton, Asst. Atty. Gen., Ernest J. Brown and Gary R. Allen, Attys., Tax Div., U.S. Dept. of Justice, on brief), for appellee.
Before WINTER, CRAVEN and RUSSELL, Circuit Judges.
PER CURIAM:


1
We agree with the Tax Court that when the taxpayers owned the race horse for only twenty-seven days prior to the end of the calendar year, they were entitled to claim depreciation for only the period of ownership and not for a full year, notwithstanding that by the rule of the sport a thoroughbred race horse is deemed to be one year older on January 1 of each year.  We affirm on the memorandum opinion of the Tax Court.  Taylor S. Hardin, 32 T.C.M. 892 (1973).


2
Affirmed.